NUMBER 13-13-00482-CV

                             COURT OF APPEALS

                   THIRTEENTH DISTRICT OF TEXAS

                      CORPUS CHRISTI - EDINBURG


BRADFORD CONDIT,                                                              Appellant,

                                            v.

FIRST COMMUNITY BANK,                                                          Appellee.


                    On appeal from the 347th District Court
                          of Nueces County, Texas.


                                      ORDER
  Before Chief Justice Valdez and Justices Benavides and Longoria
                          Order Per Curiam

       This cause is before the Court on appellee’s unopposed motion to withdraw

original exhibits. Appellee requests to withdraw the original exhibits filed in this case in

order to prepare its brief in this cause. The original exhibits A – I were filed with this

Court on November 12, 2013.
       The Court, having fully examined and considered appellee’s motion to withdraw

original exhibits, is of the opinion that the motion should be granted. Appellee’s motion is

hereby GRANTED.        The Honorable Tiffany DeBolt, counsel for appellee, is hereby

ORDERED to return the original exhibits, A – I to this Court on or before the expiration of

twenty-one days from the date of this order.



                                                 PER CURIAM

Delivered and filed the
24th day of January, 2014.




                                             2